DETAILED ACTION
Claims 1-8, 10-11, 13-15, and 17-18 are presented for examination.
Claims 9, 12, and 16 have been cancelled.
Claims 1 and 2 have been amended.
This office action is in response to the amendment submitted on 19-MAY-2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Response to Arguments – Claim Objection of Claim 16
Applicant’s arguments with respect to the objection of Claim 16 have been fully considered and is moot per the cancelation of claim 16.  

Response to Arguments - 35 USC § 112(b)
Applicant’s arguments with respect to 35 U.S.C. 112(b) have been fully considered and are persuasive.  However, the amendment has introduced a new rejection under 35 U.S.C. 112(b).

Response to Arguments - 35 USC § 101
On pg. 5-6 of the Applicant Arguments/Remarks submitted 05/19/2022 (hereinafter ‘Remarks’), Applicant argues patent eligible under 35 U.S.C. 101.
¶1 on pg. 6, Applicant argues the claim are eligible as relating to McRo v. Bandai, 837 F.3d 1299 (Fed. Cir. 2019). Examiner interprets the arguments as directed to section MPEP § 2106.04(d). Applicant argues the practical application is related to control points for a borehole shaft drilled as part of a geotechnical investigation. Examiner respectfully disagrees the claim contains these elements. ¶[0063] of the specification recites “The seismic data will typically include seismic traces within known lateral horizontal positions, but may also include control points with more reliable data, such as information acquired from bore holes”. The specification does not specify how to acquire the data, but that seismic data could be acquired from the data. The newly amended portion “wherein a borehole is physically acquired to obtain the control point” does not contain the element of the seismic data, but only information may have been acquired from the borehole. Therefore, under MPEP § 2106.04(d), Examiner maintains the acquiring the data is “Adding insignificant extra-solution activity to the judicial exception” rather than integrating the additional elements into a practical application.
¶1 on pg. 6, Applicant argues Diamond v. Diehr, 450 U.S. 175 (1981) and Examiner interprets the arguments as directed to MPEP § 2106.04(a)(II). Examiner respectfully disagrees the invention results in generating a more accurate new guide surface which improves the technology. The guide surface in Figs. 1a/1b are merely lines draw on the data.
¶1 on pg. 6, Applicant argues the claim is not directed to a mental process. Examiner respectfully disagrees. MPEP 2106.04(a)(2)(III) “Accordingly, the "mental processes" abstract idea grouping is defined as concepts performed in the human mind, and examples of mental processes include observations, evaluations, judgments, and opinions” and “The courts do not distinguish between mental processes that are performed entirely in the human mind and mental processes that require a human to use a physical aid (e.g., pen and paper or a slide rule) to perform the claim limitation.” The output of the invention as found in Figs. 1g and 1h could reasonably be done with a pen and paper as the data analyzed is provided and the lines are being overlaid. Further, supporting the claim can be done by hand, ¶[0027] recites “As discussed above the upper and lower limits or search ranges 2a,2b define initial limits for the search in the vertical direction and may be chosen or adjusted manually or by the algorithm depending on the expected characteristics of the geological feature” (emphasis by Examiner).
Applicant's arguments have been fully considered but they are not persuasive. Rejection under 35 U.S.C. 101 is maintained.

Response to Arguments - 35 USC § 103
On pg. 7-8 of the Remarks, Applicant argues the combination of LEAHY et al., U.S. Patent Application Publication 2015/0081259 A1 (hereinafter ‘LEAHY’) in view of Yu et al., United States Patent 8,265,876 B1 (hereinafter ‘Yu’) further in view of Purves et al., U.S. Patent Application Publication 2015/0316683 A1 (hereinafter ‘Purves’). Applicant specifically argues the portion of the limitation taught by Purves, previously presented in the dependents, now incorporated into claim 1. Applicant specifically argues the limitation of “selecting those difference values probability value is higher than a random or pseudo-randomly generated number”. Examiner respectfully disagrees and maintains the citation found on pg. 21 of the Non-Final Rejection, now incorporated into claim 1. Further, the citation for claim 5 on pgs. 19-20 of the Non-Final Rejection discuss specifically the element of “selected randomly”, now clarified in amended claim 1. 
Examiner further notes one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant's arguments have been fully considered but they are not persuasive. Rejection under 35 U.S.C. 103 is maintained.

Claim Objections
Claim 10-11 and 13 are objected to because of the following informalities: 
Claims 10-11 are dependent on now cancelled claim 9.
Claim 13 is dependent on now cancelled claim 12.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-8, 10-11, 13-15, and 17-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding Claim 1, the limitation of “wherein a borehole is physically acquired to obtain the control point” does not appear to be supported by the specification. Examiner does not find in the Remarks any statement of where the support may be located.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 5 and 13 recite the “values” are “randomly or pseudo-randomly”. It is unclear is these are the same “values” in the now amended claim 1 which are “randomly or pseudo-randomly”. There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-8, 10-11, 13-15, and 17-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

Claim 1 (Statutory Category – Process)
Step 2A – Prong 1: Judicial Exception Recited?
Yes, the claim recites a mental process, specifically:

d) comparing … the initial guide surface shape with the sampled data points within the volume for detecting measurement data points being similar to the measurement data of the control point, providing a vertical difference value representing the vertical difference between the depth of the guide surface and the depth of the corresponding data points for each compared data point in the set; and 
The limitation above recites the term comparing and providing a value as a result of the comparison. MPEP 2106.04(a)(2)(III) “Accordingly, the "mental processes" abstract idea grouping is defined as concepts performed in the human mind, and examples of mental processes include observations, evaluations, judgments, and opinions.” Comparing and providing is interpreted as a form of an evaluation. Further, the MPEP recites “The courts do not distinguish between mental processes that are performed entirely in the human mind and mental processes that require a human to use a physical aid (e.g., pen and paper or a slide rule) to perform the claim limitation.” The above determining of the different between data points can be completed with pen and paper.

e) from a selected set of the difference values, generating a new guide surface corresponding to the control and data points 
As discussed above regarding the pen and paper, the new guide surface can be accomplished with a pen and paper. See Figs. 2a-2e of the instant application. These drawings can reasonably be done as a mental process.
corresponding to the control and data points… and wherein providing a subset of difference values is formed by including only the difference values that exist in all of a selected number of the criteria for selecting a set of difference values in d), wherein the subsets are generated from the criteria, by assigning a probability value and selecting those difference values whose probability value is higher than a random or pseudo-randomly generated number.
Performing a difference between values and selecting the value which is higher than a random value is performing an evaluation and a judgment, a mental process.
Thus the claim recites a mental process.

Step 2A – Prong 2: Integrated into a Practical Application?
The claim recites the additional elements of mere data gathering

a) receiving … at least one user selected control point representing a geological feature in the measurement data set, wherein a borehole is physically acquired to obtain the control point; 
b) providing … an initial guide surface with a predetermined shape, the control point being positioned in the initial guide surface; 
c) defining … a volume between an upper and a lower limit above and below the guide surface; 
MPEP 2106.05(g) Insignificant Extra-Solution Activity has found mere data gathering to be insignificant extra-solution activity. The claim recites receiving a user selection, providing an initial guide surface, and defining a volume. These elements are all mere data gathering of elements used in the above discussed mental process. No details are provided on how the measurement data set is collected or any other indication the elements are not provided by the user.

, using the computer,
, with the computer;
, with the computer;
, with a computer,
, by the computer,
, by the computer,  
MPEP § 2106.05(f)(2) “Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more.”

The additional elements have been considered both individually and as an ordered combination in to determine whether they integrate the exception into a practical application.
Therefore, no meaningful limits are imposed on practicing the abstract idea.
The claim is directed to the abstract idea.

Step 2B: Claim provides an Inventive Concept?
No, as discussed with respect to Step 2A, the additional limitation is mere data gathering does not impose any meaningful limits on practicing the abstract idea and therefore the claim does not provide an inventive concept in Step 2B.
Further, in regards to step 2B and as cited above in step 2A, MPEP 2106.05(g) “Obtaining information about transactions using the Internet to verify credit card transactions, CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375, 99 USPQ2d 1690, 1694 (Fed. Cir.2011) is merely data gathering.
The additional elements have been considered both individually and as an ordered combination in the significantly more consideration.
The claim is ineligible.

Claim 2 recites “the criteria for selecting the selected set of difference values is based on the evaluated confidence of the vertical difference values and being selected when a confidence is above a chosen threshold” is adding the element of a confidence value for comparison and furthers the abstract idea and remains a mental process.

Claim 3 recites “wherein the selected set of difference values depend on the confidence of other laterally separated difference values” is further adding to the abstract idea by selecting values, an evaluation, based on a comparison to the confidence value.

Claim 4 recites “wherein the criteria for selecting the selected set of difference values is based on their lateral positions within the region of measurement points” is furthering the mental process by adding to the condition for selecting values when completing an evaluation.

Claim 5 recites “wherein the lateral positions of the calculated difference values are selected randomly or pseudo-randomly within the region” is furthering the mere data gathering by adding a random value within a region.

Claim 6 recites “wherein the lateral positions are selected according to a chosen masking pattern within the region” is furthering mental process by selecting values based on a masking patter, an observation.

Claim 7 recites “wherein the lateral positions are selected depending on proximity to the nearest control point” selecting points based on proximity to a control point is an observation, a mental process.

Claim 8 recites “wherein the lateral positions are selected depending on the proximity to the generated guide surface” selecting points based on proximity to a guide surface is an observation, a mental process.

Claim 10 recites “wherein the subset comprises all difference values that occur in any of the subsets” evaluating the values of a subset is a mental process.

Claim 11 recites “any number of steps of combining the subsets of difference values formed recursively” combining values is furthering the evaluation in the mental process.

Claim 13 recites “the use of the combined probability from different sets of criteria to assign to a difference value and selecting if the probability is higher than a random or pseudo-randomly generated number” assigning a difference value from different criteria is performing a mental process.

Claim 14 recites “wherein the initial guide surface shape defines a plane” furthering the mere data gathering by defining the shape as a plane.

Claim 15 recites “wherein the initial guide surface defines curved shape” furthering the mere data gathering by defining the shape as a curved shape.

Claim 17 recites “wherein the extrapolation of the guide surfaces comprises known discontinuities in the data” furthering the mere data gathering by adding data with known discontinuities.

Claim 18 recites “wherein the known discontinuities in the data comprise geological faults” furthering the mere data gathering by adding data with geological faults.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8, 10-11, 13-15, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over 
LEAHY et al., U.S. Patent Application Publication 2015/0081259 A1 (hereinafter ‘LEAHY’) in view of
Yu et al., United States Patent 8,265,876 B1 (hereinafter ‘Yu’) further in view of
Purves et al., U.S. Patent Application Publication 2015/0316683 A1 (hereinafter ‘Purves’).

Regarding Claim 1: A method of providing a geologic model representing geologic features based on geologic measurement data set constituted by a number of data points sampled in a chosen region, the method comprising: 
LEAHY teaches a) receiving, with a computer, at least one user selected control point ([0050] LEAHY teaches a user and a control point “…In the preferred embodiment, the smooth model is generated mainly via interactive input, i.e. a user places one or more model control points, and a global surface (a global model) is generated that fits the model control points at the given location…”
Further, [0035] LEAHY teaches a computer “…It should be clear to the reader that while in general this workflow is intended to be implemented via software on a computer or computing system, this disclosure covers all embodiments including manual or paper-based implementations…”)
LEAHY teaches representing a geological feature in the measurement data set, wherein a borehole is physically acquired to obtain the control point; ([0049] LEAHY teaches having an initial geological model “…The method consists of two fundamental steps (FIG. 1 ): first, a global estimate of the geologic feature's position is estimated (called "smooth geologic model", or "smooth model"). While it is called "smooth" because it is anticipated in most cases that the initial geologic model will have limited variability and roughness, this is by no means a prerequisite for the workflow; a geologic model with any properties can be used. By global, it is meant to indicate the domain of investigation, for example, the area spanning a prospect, leasing block, or seismic survey…”
Further, [0021] LEAHY teaches acquiring geologic data using electromagnetic, i.e. physically from a borehole “…According to the invention there is provided a method of providing a geologic model representing a geologic feature based on geologic measurement data. Typically such geologic measurement data can be seismic or electromagnetic data…”)
LEAHY teaches b) providing, by the computer, an initial guide surface with a predetermined shape, the control point being positioned in the initial guide surface; ([0051] LEAHY teaches the initial model with the control points for the initial guide “…In this embodiment the initial model estimate is in the form of a smooth geologic model. FIG. 4 shows a cartoon example of a smooth geologic model 1 satisfying a single control point 3. The smooth model 1 may or may not accurately represent the data in detail. In general, the smooth model 1 is expected to have similar characteristics to the geologic data, but not represent perfectly…”)

    PNG
    media_image1.png
    448
    757
    media_image1.png
    Greyscale
LEAHY teaches c) defining, by the computer, a volume between an upper and a lower limit above and below the guide surface; ([0056] and Fig. 5 LEAHY teaches an upper and lower limit as shown by element 7 in Fig. 5 “A window position must also be chosen, but again, it does not impact the embodiment of the method described, only the quality of the final results. The window may be centered on the seed/control point 3. However applications could be conceived where the search window 7 is offset vertically from the smooth model 1. It should be noted that these parameters apply only to the seed/control trace 13…”)
LEAHY teaches d) comparing, using the computer, the initial guide surface shape with the sampled data points within the volume for detecting measurement data points being similar to the measurement data of the control point, ([0025] LEAHY teaches comparing the control points with the data search window data, i.e. sampled data points “…In one embodiment of the method, step a) comprises determining a data search window that envelopes the initial model estimate, and in step b) comparing the control points only with candidate traces that are within the data search window…”)
LEAHY teaches e) from a selected set of the difference values, generating a new guide surface corresponding to the control and data points, with the computer; ([0061] LEAHY teaches generating a new guide surface on an iterative model “…The user may find in practice that their results are improved by providing further input to the algorithm. In this case, the user may choose to provide additional control points 3 and run an additional iteration of the workflow. The "smooth model" for a subsequent iteration may be based only on the previous input with the new interactive input, or may include information or guide points from the previous iteration's resulting detailed model 1'…”)

LEAHY does not appear to explicitly disclose
providing a vertical difference value representing the vertical difference between the depth of the guide surface and the depth of the corresponding data points for each compared data point in the set; and
and wherein providing a subset of difference values is formed by including only the difference values that exist in all of a selected number of the criteria for selecting a set of difference values in d),

However, Yu teaches providing a vertical difference value representing the vertical difference between the depth of the guide surface and the depth of the corresponding data points for each compared data point in the set; and (Col 8 lines 31-32 Yu teaches determining the vertical different between the picks, i.e. data points “…the vertical difference between any existing neighboring picks and candidate pick…”
Further, Col 6 lines 29-38 Yu teaches a confidence comparing the difference between the different picks, i.e. data points “…Given the initial seeds, the autopicking algorithm needs to make a decision on the preferred picking direction. This is done by computing the Confidence, C. between each seed trace and the candidate traces Surrounding the seed traces (Subscript S is the trace number of a trace containing a seed and j is the number of an adjacent trace that does not have a pick). Confidence is based on two quantities: the Affinity” between traces and the difference in time or depth between the seed pick and the candidate picks…”)
LEAHY teaches and wherein providing a subset of difference values is formed by including only the difference values that exist in all of a selected number of the criteria for selecting a set of difference values in d), ([0049] LEAHY teaches a subset of the seismic data when determining the analysis, i.e. difference values “…In practice, the domain size may be some subset of the region spanned by seismic data, or, whatever region the user finds to be most convenient for analysis (as guided by their individual work practices)…”)
LEAHY and Yu are analogous art because they are from the same field of endeavor, seismic trace analysis.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the comparing the initial guide surface shape with the sampled data points within the volume for detecting measurement data points being similar to the measurement data of the control point as disclosed by LEAHY by providing a vertical difference value representing the vertical difference between the depth of the guide surface and the depth of the corresponding data points for each compared data point in the set and wherein providing a subset of difference values is formed by including only the difference values that exist in all of a selected number of the criteria for selecting a set of difference values in d) as disclosed by Yu.
One of ordinary skill in the art would have been motivated to make this modification in order to allow for the differences in the seismic data to be displayed vertically as discussed by Yu in Col 2 lines 48-53 “…Even when collected in grids, seismic data are typically displayed as single lines for interpretation. These vertical cross sections, present a line of collected data or one line in a grid of collected data. A line display provides a profile view of the seismic echoes so that one can readily see differences in the echoes vertically and laterally and along the line…”

LEAHY and Yu do not appear to explicitly disclose
wherein the subsets are generated from the criteria, by assigning a probability value and selecting those difference values whose probability value is higher than a random or pseudo-randomly generated number.

However, Purves teaches wherein the subsets are generated from the criteria, by assigning a probability value and selecting those difference values whose probability value is higher than a random or pseudo-randomly generated number.  ([0084] Purves teaches using a probability to create a higher acceptance criteria “…candidate events enclosed by the predefined gated region 108. The algorithm then applies a probability function based on the determined attribute characteristics and respective local waveform characteristics in order to determine, whether or not, a candidate event meets an acceptance criteria and can be selected to be part of the tracked horizon. If, however, a combined probability from both the attribute characteristic and waveform characteristic of a candidate event do not exceed an acceptance criteria, the algorithm can “move' vertically (i.e. select and analyse data above or below the horizontal plane of the initially tracked horizon) to a location having the next highest probability…”
Further, [0020] Purves teaches using a probability characteristic, i.e. selected randomly “…generate and assign a probability characteristic for said plurality of candidate events based on said at least one attribute Volume and said at least one characteristic parameter; and…”)
LEAHY, Yu, and Purves are analogous art because they are from the same field of endeavor, seismic trace analysis.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the providing a subset of difference values formed by including only the difference values that exist in all of a selected number of the criteria for selecting a set of difference values in d) as disclosed by LEAHY and Yu by wherein the subsets are generated from the criteria, by assigning a probability value and selecting those difference values whose probability value is higher than a random or pseudo-randomly generated number as disclosed by Purves.
One of ordinary skill in the art would have been motivated to make this modification in order to better simulate poor quality data and other disruptions as discussed by Purves in [0015] “…executable algorithms adapted to generate and evolve a more accurate computer model of the natural contour of a reflective Surface (i.e. horizon) from at least one seed point irrespective of disruptions caused by faults or discontinuities caused by “poor data”…”

Regarding Claim 2: LEAHY, Yu, and Purves teach The method according to claim 1, 
Yu teaches wherein the criteria for selecting the selected set of difference values is based on the evaluated confidence of the vertical difference values and (Col 7 lines 39-47 Yu teaches selecting the highest confidence value “…The four candidate picks from the neighboring traces have confidence values computed relative to S1. Candidate pick of Trace (5.4) has a confidence value of 0.5; candidate pick of Trace (4,5) has a confidence value of 0.1; candidate pick of Trace (3,4) has a confidence value of 0.9; and candidate pick of Trace (4.3) has a confidence value of 0.8. FIG. 6C: in step 2, the candidate pick of Trace (3,4) having the highest confidence value (0.9) is identified as a confirmed pick S2…”)
Yu teaches being selected when a confidence is above a chosen threshold. (Col 8 lines 26-30 Yu teaches the confidence value as a stopping condition, i.e. threshold “…For instance, in our implementation, user can set the stopping conditions based on: b. confidence value…”)

Regarding Claim 3: LEAHY, Yu, and Purves teach The method according to claim 2, 
LEAHY teaches wherein the selected set of difference values depend on the confidence of other laterally separated difference values. ([0026] LEAHY teaches the search window can be laterally separated “…In other embodiments he may choose a data search window that in time or depth varies laterally…”)

Regarding Claim 4: LEAHY, Yu, and Purves teach The method according to claim 1, 
LEAHY teaches wherein the criteria for selecting the selected set of difference values is based on their lateral positions within the region of measurement points. ([0026] LEAHY teaches a lateral search window for selecting “… According to embodiment, the user may determine a data search window which in time or depth is fixed laterally…”)

Regarding Claim 5: LEAHY, Yu, and Purves teach The method according to claim 4, 
Purves teaches wherein the lateral positions of the calculated difference values are selected randomly or pseudo-randomly within the region. ([0020] Purves teaches using a probability characteristic, i.e. selected randomly “…generate and assign a probability characteristic for said plurality of candidate events based on said at least one attribute Volume and said at least one characteristic parameter; and…”)

Regarding Claim 6: LEAHY, Yu, and Purves teach The method according to claim 4, 
LEAHY teaches wherein the lateral positions are selected according to a chosen masking pattern within the region. ([0062] LEAHY teaches masking for a sub-region “…In this case, the user may choose to delineate this sub-region via a masking polygon…”)

Regarding Claim 7: LEAHY, Yu, and Purves teach The method according to claim 4, 
LEAHY teaches wherein the lateral positions are selected depending on proximity to the nearest control point. ([0060] LEAHY teaches selecting the neareset trace “…For example, a candidate trace 19 could be compared only to the nearest control traces…”)

Regarding Claim 8: LEAHY, Yu, and Purves teach The method according to claim 4, 
LEAHY teaches wherein the lateral positions are selected depending on the proximity to the generated guide surface. ([0063] LEAHY teaches selecting based on proximity to the traces “…Additionally, data quality may degrade, or interpretation may be challenged in proximity to geologic features (for example, fault shadows, intrusions, or horizon truncations). The method can be extended to include a filtering step to exclude candidate traces within some specified envelope of the geologic feature…”)

Regarding Claim 10: LEAHY, Yu, and Purves teach The method according to claim 9, wherein the subset comprises 
LEAHY teaches all difference values that occur in any of the subsets.([0058] LEAHY teaches the difference in the metric for the correlation “… It is anticipated that most users will choose a correlation or a difference metric (for example, a Euclidian norm)…”)

Regarding Claim 11: LEAHY, Yu, and Purves teach The method according to claim 9, comprising 
LEAHY teaches any number of steps of combining the subsets of difference values formed recursively. ([0034] LEAHY teaches to combine the different values from separate models “…Finally, the method directly results in a highly detailed reservoir model, rather than a set of points or surfaces that can be combined in a separate reservoir modeling workflow…”)

Regarding Claim 13: LEAHY, Yu, and Purves teach The method according to claim 12, comprising the
Purves teach use of the combined probability from different sets of criteria to assign to a difference value and selecting if the probability is higher than a random or pseudo-randomly generated number. ([0084] Purves teach using a statistical, i.e. probability to have a predefined gated region, i.e. higher than random “…In particular, the algorithm of the first embodiment utilises both local waveform and attribute data characteristics to generate a statistical model for candidate events in a pre defined gated region 108. The predefined gated region 108 is selectively adjustable by the operator in order to adapt the algorithm to the individual requirements of different regions of interest…”)

Regarding Claim 14: LEAHY, Yu, and Purves teach The method according to claim 1, 
LEAHY teaches wherein the initial guide surface shape defines a plane. ([0056] LEAHY teaches the horizontal (x,y) locations in the cube, i.e. plane “…Seismic data is typically stored as "cubes" of traces, with a trace in time or depth at each horizontal (x,y) location in the cube. Here, control traces 13 are selected at the control points 3 used to build the smooth model 1…”)

Regarding Claim 15: LEAHY, Yu, and Purves teach The method according to claim 1, 
LEAHY teaches wherein the initial guide surface defines curved shape. ([0032] LEAHY teaches the shape moving around faults, bad data, and poor correlation, i.e. curved shape  “…Further calibration can continue via the addition of new control points, added by the user, to shape the geologic model. After any number of iterations, the user can calibrate the updated model with the geologic data. This permits a global solution to the tracking problem, even in the presence of faults, bad data, or poor correlation…”)

Regarding Claim 17: LEAHY, Yu, and Purves teach The method according to claim 1, 
LEAHY teaches wherein the extrapolation of the guide surfaces comprises known discontinuities in the data. ([0054] LEAHY teaches fault truncation and offset, onlap, and erosion, i.e. discontinuities “…An improvement to geometric methods is to include a set of constraints on model building based on geologic rules. In this manner, rules such as fault truncation and offset, onlap, erosion, or other geologic concepts can be incorporated into the model building process…”)

Regarding Claim 18: LEAHY, Yu, and Purves teach The method according to claim 17, 
LEAHY teaches wherein the known discontinuities in the data comprise geological faults. ([0064] LEAHY teaches faults “…FIG. 9 shows a detailed model 1' obtained by this method that is not impeded by the presence of faults in the geologic section (steeply dipping lines)…”)

Conclusion
Claims 1-8, 10-11, 13-15, and 17-18 are rejected.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN E JOHANSEN whose telephone number is (571)272-8062. The examiner can normally be reached M-F 9AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini Shah can be reached on 5712722279. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN E JOHANSEN/Examiner, Art Unit 2146